Citation Nr: 0527117	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-12 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension and 
coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefits sought on 
appeal.

The Board remanded the case to the RO for further development 
in June 2004.


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance. 

2.  Diabetes mellitus was first manifested many years after 
service, and is not related to disease or injury or other 
incident in service.

3.  Hypertension and coronary artery disease were first 
manifested many years after service, are not related to 
disease or injury or other incident in service; and are not 
related to, or increased by, any service-connected disorder.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

2.  Hypertension and coronary artery disease were not 
incurred in or aggravated by service, nor may be presumed to 
have been incurred therein, nor are proximately due to 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 3.310 
(2004).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.

In letters dated in February 2001, July 2003, and June 2004, 
and in the statement of the case and supplemental statements 
of the case, the RO notified the appellant of the information 
and evidence necessary to substantiate the claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond.  
VA has requested records from all sources identified by the 
veteran.  For these reasons, to decide the appeal now would 
not be prejudicial to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that VA 
has complied with the VCAA duties to notify and assist.
 
II.  Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for aggravation of a preexisting disability.  See 38 C.F.R. § 
3.306 (2004).

Certain chronic diseases, including cardiovascular-renal 
disease, including hypertension and organic heart disease, 
and diabetes mellitus, may be presumed to have been incurred 
during service if they become manifested to a compensable 
degree within one year of separation from active duty. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2004).   

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. §§ 3.102, 4.3 (2004).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.

The Board has reviewed all of the considerable evidence of 
record relevant to the claim, which consists of the veteran's 
contentions contained in statements; service medical records; 
VA and private clinical records; the reports of VA 
examinations; and a lay statement from family members.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in detail.  The Board 
will summarize the relevant evidence where appropriate and 
material to the issues here.
 
The Board initially notes that the claims file includes 
sufficient medical evidence showing diagnoses of diabetes 
mellitus, hypertension, and coronary artery disease.  Because 
the record contains competent medical evidence of current 
hypertension, coronary artery disease, and diabetes mellitus, 
and no evidence to the contrary, the Board concedes the 
presence of such disabilities.  The question therefore is 
whether each of these disabilities was incurred in or 
aggravated by active military service; or became manifest to 
a compensable degree within one year of separation from 
active duty; or is shown to be proximately due to, or the 
result of, a service-connected disease or injury.   38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2004). 

Service medical records show no medical evidence indicating 
problems with hypertension or coronary artery disease.  

Regarding the diabetes mellitus claim, none of the service 
medical records contain a diagnosis of diabetes.  Service 
medical records do show that in August 1969, the veteran 
reported that three members of his family had diabetes and he 
would like to have a check-up.  Three days later that month 
he underwent a glucose tolerance test.  The test findings 
included a fasting blood sugar value of 74; 137 at one-half 
hour; 166 at one hour; 83 at two hours; and 43 at three 
hours.  The examiner noted that the 137 and 166 levels at 
one-half hour and one hour, respectively, were borderline; 
and that the 43 level at three hours was reactive 
hypoglycemia.  The examiner noted that the test was 
borderline, and planned to repeat the test in two weeks.

A glucose tolerance test was subsequently performed in 
September 1969.  The values were as follows: fasting blood 
sugar, 80; one-half hour, 150; one hour, 124; two hours, 62; 
and three hours, 62.  The examiner concluded that glucose 
tolerance test results were within normal limits except for 
being borderline at one-half hour, with a value of 150.    

During an October 1970 examination for the purpose of release 
from active duty, all clinical evaluations were normal, 
including for the heart and vascular system.  Blood pressure 
was measured as 124/78, and there were no abnormal findings 
indicating problems with hypertension, coronary artery 
disease, or diabetes.

After service, the first clinical evidence showing diabetes 
mellitus, hypertension, and coronary artery disease, is shown 
in private medical records dated in March 1999.  The report 
of an office visit at that time contains a problem list which 
includes status post coronary artery bypass graft surgery; 
systemic hypertension; and diabetes mellitus.  A November 
2000 private medial record contains an assessment including 
insulin requiring diabetes mellitus, ischemic heart disease, 
and hypertension.  A December 2000 treatment record notes a 
history of myocardial infarction in 1985 followed by coronary 
artery bypass graft.

During a February 2001 VA examination, the veteran reported 
that he had two borderline glucose tolerance tests while in 
service, and that four or five years ago, he started feeling 
dizzy and was found to have blood glucose over 400 and was 
hospitalized and started on insulin.  He also reported that 
he had his first heart attack in 1985 when he had a three 
vessel coronary artery bypass graft.  After examination, the 
report contains diagnoses of coronary insufficiency, post 
coronary artery bypass grafting; history of recurrent atrial 
fibrillation with a pacemaker; insulin dependent diabetes 
mellitus; and obesity.

In January 2001, Bryan W. McGwier, M.D., stated that the 
veteran had records from the military indicating a diagnosis 
of borderline diabetes.  He also stated that diabetes is a 
known major risk factor for the heart problem that the 
veteran has currently.

In May 2001, Dwight Harper, M.D., stated that he had treated 
the veteran since December 1997 for multiple problems.  He 
further stated that on review of the veteran's records, it 
was clear that the veteran had evidence of diabetes as early 
as 1969.  Noting that diabetes is a major risk factor for 
coronary artery disease and myocardial infarction, Dr. Harper 
opined that this diabetes may certainly have contributed to 
the veteran's later development of ischemic heart disease.

In May 2001, Dr. McGwier stated that the veteran was a long-
term patient of his with coronary artery disease.  He noted 
that diabetes mellitus is a major risk factor for coronary 
artery disease, heart attacks, bypass surgery and life 
threatening ventricular arrhythmias, which the veteran has.  
Dr. McGwier further stated that if there are any records in 
the past indicating that the veteran has diabetes, then at 
that point, the veteran was at risk for cardiovascular 
disease, and it is considered a major cause of his problems.

In a statement signed by immediate family members, received 
in August 2002, they stated that they had never taken 
medication or been treated for diabetes.

Reports of VA examination for heart and diabetes mellitus in 
February 2003, show that the examiner reviewed the claims 
file and interviewed the veteran and his wife regarding his 
medical history.  The examiner provided opinions regarding 
issues related to a glucose tolerance test in 1969, and its 
relation to the veteran's diabetes as well as the relation of 
his diabetes to his coronary artery disease.  

The examiner noted that the veteran underwent two glucose 
tolerance tests in August and September 1969.  The examiner 
discussed the values and findings from those two tests, 
noting that the interpreting physician at the first test felt 
that the half hour and one hour levels were borderline.  The 
examiner commented that values from these tests would be 
considered normal glucose tolerance tests.  Regarding the 
veteran and his glucose tolerance tests in service, the 
examiner stated that a "diagnosis of diabetes would require 
plasma glucose of greater than or equal to 200 at two hours 
and one prior to that, which he did not demonstrate."  The 
examiner also noted that other glucose measurements in the 
record were negative for sugar on urinalysis.  

The examiner noted a history that the veteran was diagnosed 
with diabetes in 1994, with medical record evidence 
indicating that he had some evidence of neuropathy and 
retinopathy.  Regarding hypertension and coronary artery 
disease, the veteran reported a history of diagnosis of 
hypertension in the late 1970s, and first myocardial 
infarction in 1985 with coronary artery bypass grafting in 
1985.   

After examination, the diagnosis was (1) diabetes mellitus; 
(2) hypertension; (3) coronary disease; and (4) status post 
implantable defibrillator for ventricular tachycardia.  The 
examiner commented and provided the following opinions.  
First, that the available information from 1969 and 1970 did 
not show evidence of early diabetes.  He opined that in fact, 
both glucose tolerance tests fall within the established 
criteria of a normal glucose tolerance test.  In addition, 
the veteran had no evidence of glucose in his urine when 
tested on two different occasions.

The examiner opined that the onset of the coronary artery 
disease with myocardial infarction predated the diagnosis of 
diabetes in 1994.  He further opined that clearly, had the 
veteran been diabetic at the time of his coronary artery 
bypass grafting, it would have been recognized and therapy 
would have been initiated.

In January 2004, Dr. McGwier stated that the veteran produced 
copies of records from the military indicating that he was 
diagnosed with diabetes mellitus.  Dr. McGwier opined that if 
the diabetes mellitus had been treated it would have reduced 
the risk of his current heart disease.

In May 2004, Sabrina Morgan, M.D., stated that the veteran 
was diagnosed with diabetes in the military, however he was 
not treated for that during service.  She opined that his 
untreated diabetes was a direct cause of development of 
coronary artery disease.

In March 2005, G. Neal Kay, M.D., stated that he had reviewed 
the veteran's medical record from 1969, which showed that his 
glucose tolerance test in August 1969 showed a glucose of 166 
one hour after glucose load.  Dr. Kay opined that the 
veteran's sugar showed borderline elevation at that time.



A.  Diabetes Mellitus

Initially, the Board notes that the veteran has denied, and 
the record does not show,  that he served in Vietnam.  
Therefore, consideration of entitlement to service connection 
for disabilities associated with exposure to Agent Orange 
under provisions of 38 C.F.R. §§ 3.307, 3.309 is not 
warranted.

In summary, with respect to the issue of whether there is a 
nexus between any diabetes mellitus and service, service 
medical records do not show diabetes mellitus during service.  
Although part of two glucose tolerance tests taken were noted 
as "borderline," the veteran was not diagnosed with 
diabetes during service.

Further, although there is a characterization of some 
measurements as "borderline" during glucose tolerance 
testing in 1969, the VA examiner in February 2003 opined that 
both glucose tolerance tests fall within the established 
criteria of a normal glucose tolerance test.  The examiner 
noted, moreover, that the veteran had no evidence of glucose 
in his urine when tested on two different occasions in 
service.  Further, as indicated in Dr. Kay's 2005 statement 
above, the 1969 findings showed only that the veteran's sugar 
showed borderline elevation at the time of the 1969 tests.  

In  support of the veteran's diabetes mellitus claim, he has 
submitted statements containing opinions that service medical 
records showed or indicated diagnoses of  "borderline 
diabetes" or diabetes.  These opinions are inconsistent with 
the opinions above, which are that the tests fell within the 
normal range, or merely showed borderline elevation.  There 
is no diagnosis during service of "borderline diabetes" or 
diabetes; rather, some test values were characterized as 
"borderline.".  The Board finds the opinion against the 
veteran's claim to be more persuasive than the opinions that 
the inservice glucose tolerance tests indicated a 
"diagnosis" of diabetes in service.     

Further, the opinions supportive of the veteran's claim are 
inconsistent with other competent evidence after service, 
showing no indication of any diabetes mellitus until the 
1990s, many years after service ended in 1970.  Such evidence 
is probative against a finding of a nexus.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  

Further, to the extent that any statement in support of the 
veteran's claim represents a history supplied by the veteran, 
the Board notes that a diagnosis based solely on a history as 
related by the veteran, as it relates any current condition 
to service, constitutes no more than a transcription of a lay 
history, and therefore is not thereby transformed into 
competent medical evidence of a relationship between service 
and a current disorder.  See Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  See also LeShore v. Brown 8 Vet. App. 406 (1995).   

The Board concludes that the preponderance of the evidence is 
against the veteran's claim; and that diabetes mellitus was 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the veteran believes that he has diabetes mellitus that 
is related to his military service, and has provided lay 
statements from others on this, he and others providing lay 
statements on this matter are not shown to be other than lay 
persons.  As such, they have no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

B.  Hypertension and Coronary Artery Disease

In summary, the veteran's service medical records do not 
reflect complaints or other indications of problems in 
service regarding hypertension or coronary artery disease.  

Post-service medical records show no indication of any 
hypertension or coronary heart disease until the 1990s- 
although the veteran reported a history of diagnosis of 
hypertension in the late 1970s, and first myocardial 
infarction in 1985 with coronary artery bypass grafting in 
1985.  Such history of the claimed disorders, with competent 
evidence of symptomatology only subsequent to many years 
after service ended in 1970, is probative evidence against a 
nexus.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  

With respect to the issue of whether there is a nexus between 
any service-connected disability (here claimed as diabetes 
mellitus), and claimed hypertension and coronary artery 
disease, the Board notes that, as adjudicated here, the 
veteran is not service-connected for diabetes mellitus.  
Therefore, consideration of entitlement to service connection 
for hypertension and/or coronary artery disease as secondary 
to diabetes mellitus is not warranted.  Further, there is no 
opinion or other medical evidence suggesting that any 
hypertension and/or coronary artery disease is etiologically 
related to any service-connected disability.

Therefore, any evidence suggesting a nexus between the 
veteran's diagnosed diabetes mellitus and the claimed 
hypertension and coronary artery disease, does not provide a 
basis for granting service connection for the veteran's 
claimed hypertension and coronary artery disease. 

The Board concludes that the preponderance of the evidence is 
against the veteran's claim; and that claimed hypertension 
and coronary artery disease were not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While the veteran believes that he has hypertension or 
coronary heart disease that are related to his military 
service to include as due to service connected disability, he 
is not shown to be other than a lay person.  As such, he has 
no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.
 
Entitlement to service connection for hypertension or 
coronary heart disease is denied.




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


